TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 26, 2016



                                      NO. 03-15-00700-CV


                                   Carolyn Barnes, Appellant

                                                  v.

                                    Richard Coons, Appellee




       APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on October 6, 2015. Having

reviewed the record, it appears to the Court that appellant has not prosecuted her appeal by

failing to file a brief and did not comply with a notice from the Clerk of this Court. Therefore,

the Court dismisses the appeal for want of prosecution. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.